—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered July 6, 2000, convicting him of sexual abuse in the first degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Any error by the Supreme Court in denying the defendant’s request to dismiss the prospective juror for cause is not reversible since he did not exhaust his peremptory challenges (see, CPL 270.20 [2]; People v Pagan, 191 AD2d 650).
The defendant failed to preserve for appellate review his challenges to certain allegedly improper remarks made by the prosecution dining summation. In any event, the prosecutor’s remarks were fair comment on the evidence adduced at trial or responsive to the defense summation that subtly attacked the *330trustworthiness of the People’s main witness (see, People v Galloway, 54 NY2d 396; People v Guerrero, 250 AD2d 703). Finally, there is no merit to the defendant’s claim that he was denied the effective assistance of counsel because of this subtle rather than overt attack on the witness’s credibility (see, People v Benevento, 91 NY2d 708). Altman, J. P., Krausman, Gold-stein and Crane, JJ., concur.